         Case 3:20-cv-02824-TSH Document 14 Filed 05/18/20 Page 1 of 2

                                                                               S DISTRICT
                                                                             TE           C
                                                                           TA




                                                                                                            O
                                                                       S




                                                                                                             U
                                                                     ED




                                                                                                              RT
                                                                                        TED




                                                                 UNIT
                                                                                   GRAN




                                                                                                                    R NIA
                                                                  NO
                                                                                                            n
                                                                                                 S. Hixso
                                                                                         homas




                                                                                                                    FO
                                                                               Judge T




                                                                  RT




                                                                                                                LI
                                                                          ER




                                                                       H




                                                                                                            A
                                                                               N                                C
                                                                                                 F
                                                                                   D IS T IC T O
                                                                                         R

                                                                          DATED: 5/18/2020
Counsel for Plaintiff and the Proposed Class                              The Clerk shall
                                                                          close the case.




                                               /s/ Benjamin Galdston
Case 3:20-cv-02824-TSH Document 14 Filed 05/18/20 Page 2 of 2




                            pro hac vice

                            pro hac vice

                            pro hac vice




                            pro hac vice




                            pro hac vice




                           Attorneys for Plaintiff and the Proposed Class
